Demand Note and Loan Agreement

 



  Boca Raton, Florida $200,000 February 14, 2014

 

For Value Received, Banyan Rail Services Inc., a Delaware corporation, for
itself and its successors and assigns (the “Company”), promises to pay to Banyan
Rail Holdings, LLC, a Delaware limited liability company, its successors and
assigns (the “Holder”), the principal advanced by Holder to the Company
hereunder as reflected on the attached loan schedule (each an “Advance”), plus
interest on the aggregate unpaid principal balance from time to time outstanding
at the rate of 10.0% per annum from the date advanced, in accordance with the
terms set forth below. The attached loan schedule shall be updated to reflect
each Advance as and when it is made.

 

Until the Maturity Date (as defined below), and subject to the terms of this
Demand Note and Loan Agreement (this “Note”), provided that there has been no
Event of Default (as defined below) which Event of Default is continuing, Holder
agrees to lend to the Company such amounts as the Company may from time to time
request in writing, up to an aggregate principal amount equal to $200,000. Any
borrowings made by the Company pursuant to the Note shall be in a minimum amount
of at least $25,000.

 

1. Maturity Date. The Holder may call for payments of outstanding principal and
interest under this Note at any time or from time to time by giving notice in
writing to the Company at least five business days before the date payment is
due (the “Maturity Date”). This Note may be prepaid in whole or in part at any
time without penalty.

 

2. Events of Default. The occurrence of any of the following constitutes an
“Event of Default:”

 

(a) the Company fails to make full and timely payments when due under this Note;

 

(b) the Company breaches any material representation or warranty made herein;

 

(c) the Company fails to comply with any covenant set forth herein and such
failure is not cured within five business days after Holder has notified the
Company of the failure; or

 

(d) the Company files or consents to a filing against it of bankruptcy or a
bankruptcy proceeding is begun against it and not dismissed or stayed within
thirty (30) days or it consents to the appointment of a receiver, custodian or
trustee.

 

3. Equity Component. For every $1,000 the Company draws on this Note, the
Company agrees to issue to Holder 110 shares of the Company’s common stock,
$0.01 par value per share (the “Shares”). The number of Shares issuable will be
adjusted by the board of directors of the Company to account for any stock
split, combination, dividend or similar transaction. The Shares will not be
registered under the Securities Act of 1933 and will be subject to resale
restrictions under the Act. The Company will issue the Shares as soon as
reasonably possible after the receipt of each Advance.

 

 

 

 

4. Remedies. If an Event of Default occurs and continues to exist, then the
Company will pay to Holder, in addition to all amounts due under this Note, all
costs of collection, including reasonable attorneys’ fees.

 

5. Miscellaneous.

 

(a) The Company hereby waives presentment, demand, protest and notice of
dishonor or non-payment, and hereby waives, to the extent permitted by law, any
right to have a jury participate in resolving or determining any dispute,
whether sounding in contract, tort or otherwise, between Company and the Holder
arising out of or in any way relating to this Note.

 

(b) Holder’s failure to exercise any right or remedy available to it hereunder
or at law or in equity, or any delay in exercising any such right or remedy,
shall not operate as a waiver of any of Holder’s rights.

 

(c) This Note shall be governed, construed, and enforced in accordance with the
laws of the State of Florida.

 



  Banyan Rail Services Inc.           /s/ Jon Ryan   By Jon Ryan, President and
CFO

 

 

